 Case 19-69984-lrc      Doc 21    Filed 02/05/20 Entered 02/05/20 08:05:56         Desc
                                        Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                        )
                                              )      CHAPTER 13
LETRICIA ANN JOHNSON                          )      CASE NO.: 19-69984-LRC
                                              )
                                              )
         DEBTOR.                              )

                           CHAPTER 13 TRUSTEE'S
              OBJECTION TO CONFIRMATION & MOTION TO DISMISS

        Melissa J. Davey, Chapter 13 Trustee, objects to confirmation of the plan and moves
to dismiss this case pursuant to 11 U.S.C. Section 1307(c) for the following reasons:

       1.      The plan as proposed will extend beyond sixty (60) months, contrary to 11
U.S.C. Section 1322(d).

       2.      In accordance with General Order Nos. 18-2015 and/or 22-2017 and the
Statement of Rights and Responsibilities, the Debtor’s attorney should timely provide proof
of Debtor’s $5,336.76 per month wage income to the Chapter 13 Trustee. 11 U.S.C.
Sections 521(a)(1), 1325(a)(3), 1325(a)(6), 1325(b)(1)(B) and Bankruptcy Rule 1007.

         3. The Debtor has failed to provide the Trustee with a copy of the federal
income tax return for the most recent tax year ending immediately before the
commencement of the instant case in violation of 11 U.S.C. Section 521(e)(2)(A)(i).

        4.      Pursuant to information received from the Internal Revenue Service, 2014,
2015, 2016, 2017, and 2018 federal income tax returns and 2013, 2014, 2015, 2016,
2017, 2018, and 2019 Heavy Vehicle tax returns have not been provided to the taxing
authorities, preventing the Chapter 13 Trustee from evaluating the feasibility of the Chapter
13 Plan in violation of 11 U.S.C. Sections 1322(d) and 1325(a)(6).

       5.      Debtor’s Schedules I and/or J fail to accurately reflect that Debtor has one
(1) dependent, preventing the Chapter 13 Trustee from determining whether the Plan
complies with 11 U.S.C. Sections 1325 (a)(3), (a)(6), and/or 1325(b)(1)(B).

       6.      The Chapter 13 Plan fails to provide treatment of the filed secured claim of
the United States Department of Housing & Urban Development in violation of 11 U.S.C.
Sections 1322(a)(2) or 1325(a)(5).
 Case 19-69984-lrc         Doc 21   Filed 02/05/20 Entered 02/05/20 08:05:56      Desc
                                          Page 2 of 3


        Wherefore, the Trustee moves this Honorable Court to consider the above
objections at the confirmation hearing, deny confirmation of the Chapter 13 plan, dismiss
the case pursuant to 11 U.S.C. Section 1307(c), and for such other and further relief that
this Court deems just and proper.

Dated: February 05, 2020
                                                    /s/Kelsey A. Makeever
                                                    Kelsey A. Makeever
                                                    Attorney for the Chapter 13 Trustee
                                                    GA Bar No. 371499
                                                    260 Peachtree Street, NW, Suite 200
                                                    Atlanta, GA 30303
                                                    Telephone:      (678) 510-1444
                                                    Facsimile:      (678) 510-1450
 Case 19-69984-lrc      Doc 21     Filed 02/05/20 Entered 02/05/20 08:05:56         Desc
                                         Page 3 of 3


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                         )
                                               )      CHAPTER 13
LETRICIA ANN JOHNSON                           )      CASE NO.: 19-69984-LRC
                                               )
                                               )
         DEBTOR.                               )

                                CERTIFICATE OF SERVICE

       This is to certify that I have on this day electronically filed the foregoing Chapter 13
Trustee's Objection To Confirmation & Motion To Dismiss using the Bankruptcy Court’s
Electronic Case Filing program, which sends a notice of this document and an
accompanying link to this document to the following parties who have appeared in this case
under the Bankruptcy Court’s Electronic Case Filing program:

Peter John Batalon pbatalon@semradlaw.com, ganb.courtview@slfcourtview.com
Brian K. Jordan ecfganb@aldridgepite.com, bjordan@ecf.inforuptcy.com
Ronald A. Levine rlevine@levineblock.com, rlevine682@gmail.com
Samuel O. Shoaga sshoaga@semradlaw.com, ganb.courtview@SLFCourtview.com
Chad Ralston Simon Chad@chadsimonlaw.com, chadrsimon21@gmail.com

       I further certify that on this day I caused a copy of this document to be served via
United States First Class Mail on the following parties at the address shown for each:

DEBTOR(S):
LETRICIA ANN JOHNSON
1240 HUNTINGTON PLACE CIR
LITHONIA, GA 30058
Dated: February 05, 2020                              /s/Kelsey A. Makeever
                                                      Kelsey A. Makeever
                                                      Attorney for the Chapter 13 Trustee
                                                      GA Bar No. 371499
                                                      260 Peachtree Street, NW, Suite 200
                                                      Atlanta, GA 30303
                                                      Telephone:      (678) 510-1444
                                                      Facsimile:      (678) 510-1450
